Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In regard to claim 1, the prior art fails to provide, teach or suggest the grounding gasket is electrically coupled to a ground structure within the connector module, the plurality of signal contacts are arranged in differential pairs; the grounding gasket has a frame with a plurality of open segments; the open segments receive board engagement ends of respective differential pairs of the signal contacts; and the board engagement ends are configured for soldering to a printed circuit board. In regard to claim 10, the prior art fails to provide, teach or suggest the grounding gasket is electrically coupled to a ground structure within the connector module, the plurality of signal contacts are arranged in differential pairs; the grounding gasket has a frame with a plurality of open segments; the open segments receive board engagement ends of respective differential pairs of the signal contacts; and the differential pairs of signal contacts are spaced from the frame. In regard to claim 11, the prior art fails to provide, teach or suggest the grounding gasket is electrically coupled to a ground structure within the connector module, the plurality of signal contacts are arranged in differential pairs; the grounding gasket has a frame with a plurality of open segments; the open segments receive board engagement ends of respective differential pairs of the signal contacts; and the grounding gasket electrically and mechanically engages in the at least one conductive member via one or more tab extensions engaging one or more corresponding notches.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Tdt
4/29/2022
/THO D TA/Primary Examiner, Art Unit 2831